Keefe, Judge:
The appeals to reappraisement listed in schedule A, hereto attached and made a part hereof, involve advances by the appraiser upon certain Mexican glassware in the matter of disallowance of discounts from the list prices thereof. The merchandise was entered at the manufacturer’s list prices less varying discounts from 10 to 15 per centum. The appraiser allowed a deduction of 5 per centum discount from such list prices.
At the trial, these cases were submitted upon the record without the introduction of any evidence. From the record before me I hold that the proper foreign values of the merchandise are as found by the appraiser. Judgment will be entered accordingly.